Exhibit 10.4

 

 

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
January 1, 2017, by and between Rancho Santa Fe Mining, Inc., a Nevada
corporation with its principal place of business located at 500 Rainbow Blvd,
Suite 300, Las Vegas, NV 89107 (the “Company”), and Jeffrey Hallman, an
individual and resident of the State of California (“Employee” and together with
the Company, the “Parties” and each, a “Party”).

 

RECITALS

A. The Company wishes to employ Employee because Employee possesses certain
knowledge and skills relating to the Company’s business, structure and
operations that the Company wishes to retain for the development and success of
the Company’s business.

B. The Company wishes to employ Employee, and Employee wishes to be employed by
the Company, on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration mutually exchanged by the Parties, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

1.   Employment; Duties. The Company hereby employs Employee, and Employee
hereby accepts employment, subject to the terms and conditions set forth in this
Agreement. As an employee of the Company, Employee shall have such duties,
responsibilities and authority as are commensurate and consistent with such
position and as may, from time to time, be assigned to him by the executive
officers (the “Officers”) and/or the board of directors (the “Board”) of the
Company. During the Term (as defined herein), Employee shall devote his full
business time and efforts to the performance of his duties hereunder, unless
otherwise explicitly authorized by the Board. Notwithstanding the foregoing, the
expenditure of reasonable amounts of time by Employee for the making of passive
personal investments, the conduct of private business affairs, and charitable
activities shall be allowed, provided that such activities do not materially
interfere with the services required to be rendered to the Company hereunder and
do not violate the restrictive covenants set forth herein.

2.   Term of Employment. The term of Employee’s employment hereunder, unless
sooner terminated as provided herein (the “Initial Term”), shall be for a period
of one (1) year, having commenced on January 1, 2017 (the “Commencement Date”).

3.   Compensation of Employee.

(a) Base Salary. Beginning on the Effective Date, the Company agrees to pay the
Employee a base salary at the monthly rate of Five Thousand Dollars ($5,000).
All salary or other compensation payable to the Employee shall be subject to the
customary withholding, FICA, medical and other tax and other employment taxes
and deductions as required by federal, state and local law with respect to
compensation paid by an employer to an employee.

(b) Expenses. Pursuant to the Company’s customary policies in force at the time
of payment, Employee shall be promptly reimbursed, against presentation of
vouchers or receipts therefor, for all expenses properly and reasonably incurred
by Employee on behalf of the Company in the performance of Employee’s duties
hereunder.

(c) Benefits. Employee shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health (for Employee and
his immediate family) and benefit plans and all other benefits and plans,
including perquisites, if any, as the Company provides to its employees (the
“Benefit Plans”).

4.   Termination; Disability; Resignation; Termination Without Cause.

(a) Termination for Cause. The Company shall have the right to terminate the
Employee’s employment hereunder for Cause. Upon such termination for Cause,
Employee shall have no further duties or obligations under this Agreement
(except as provided in Section 5) and the obligations of the Company to Employee
shall be as set forth below. For purposes of this Agreement, “Cause” shall mean:

(i) Employee’s indictment or conviction of a felony or any crime involving moral
turpitude under federal, state or local law;

(ii) Employee’s failure to perform (other than as a result of Employee’s being
Disabled), in any material respect, any of his duties or obligations under or in
accordance with this Agreement for any reason whatsoever, including, without
limitation, failure to execute or comply with a direction of the Officers or
Board, and the Employee fails to cure such failure within ten (10) business days
following receipt of notice from the Company, or, if such failure cannot be
cured within such ten (10) business day period, Employee fails to initiate a
cure within such ten (10) business day period;

(iii) Employee commits any dishonest, malicious or grossly negligent act which
is materially detrimental to the business or reputation of the Company, or the
Company’s business relationships, provided, however, that in such event the
Company shall give the Employee written notice specifying in reasonable detail
the reason for the termination;

(iv) Any intentional misapplication by Employee of the Company’s funds or other
material assets, or any other act of dishonesty injurious to the Company
committed by Employee; or

(v) Employee’s use or possession of any controlled substance or chronic abuse of
alcoholic beverages, which use or possession the Officers or Board reasonably
determines renders Employee unfit to serve in his capacity as an employee of the
Company.

In the event the Company terminates the Employee’s employment for Cause, then
the Employee shall be entitled to receive only such compensation, expenses
and/or benefits that have been earned, accrued or vested as of the date of such
termination (collectively, “Accrued Obligations”).

(b) Disability. The Company shall have the right to terminate the Employee’s
employment hereunder by reason of the Employee’s becoming Disabled for an
aggregate period of ninety (90) days in any consecutive three hundred sixty
(360) day period (the “Disability Period”).

(i) “Disabled” as used in this Agreement means that, by reason of physical or
mental incapacity, Employee shall fail or be unable to substantially perform the
essential duties of his employment with or without reasonable accommodation.

(ii) In the event Employee is Disabled, during the period of such disability he
shall continue to receive his base compensation in the amount set forth in
Section 3(a) hereof, which base compensation shall be reduced by the amount of
all disability benefits he actually receives under any disability insurance
program in place with the Company until the first to occur of (1) the cessation
of the Disability or (2) the termination of this Agreement by the Company.
During the period of Disability and prior to termination, the Employee shall
continue to receive the benefits provided in Section 3 hereof.

(iii) If the Employee is terminated at the end of the Disability Period, then
the Employee shall receive only such compensation, expenses and/or benefits that
have been earned, accrued or vested as of the date of such termination.

(c) Death. The Company’s employment of the Employee shall terminate upon his
death and all payments and benefits shall cease upon such date provided,
however, that under this Agreement the estate of such Employee shall be entitled
to receive such compensation, expenses and/or benefits that have been earned,
accrued or vested as of the date of such termination.

(d) Termination by the Employee for Good Reason.

The Employee may elect, by written notice to the Company, such notice to be
effective immediately upon receipt by the Company, to terminate his employment
hereunder if:

(i) The Company sells all or substantially all of its assets and the Employee is
not retained or otherwise has his employment terminated;

(ii) The Company merges or consolidates with another business entity in a
transaction immediately following which the holders of all of the outstanding
shares of the voting capital stock of the Company own less than a majority of
the outstanding shares of the voting capital stock of the resulting entity
(whether or not the resulting entity is the Company); provided, however, that
the Employee shall not be permitted to terminate his employment under this
subsection unless he notifies the Company in writing that he does not approve of
the directors selected to serve on the Board after the merger or similar
transaction described herein; or

(iii) The Company defaults in making any of the payments required under this
Agreement and said default continues for a ninety (90) day period after the
Employee has given the Company written notice of the payment default.

If the Employee elects to terminate his employment hereunder pursuant to this
Section 4(d), then the Company shall continue to pay to the Employee his base
salary and all benefits owed hereunder through the end of the current Term.

(e) Resignation. If the Employee voluntarily resigns during the Term of this
Agreement or any Renewal Term other than pursuant to Section 4(d) hereof, then
all payments and benefits shall cease on the effective date of resignation,
provided that under this Agreement the Employee shall be entitled to receive
such compensation, expenses and/or benefits that have been earned, accrued or
vested as of and through the date of such termination, such date of termination
to be mutually agreed upon between the Employee and the Company.

(f) Termination Without Cause. The Company may terminate this Agreement at any
time, for any reason, or for no reason, effective immediately upon notice to
Employee, delivered in accordance with Section 6 of this Agreement, stating
Company’s intention to terminate this Agreement. If the Company terminates this
Agreement pursuant to this Section 4(f) during the Term of this Agreement or any
renewal term, then the Company shall continue to pay to the Employee his base
salary hereunder through the end of the current Term and shall receive all
Accrued Obligations as of the date of such termination.

5.   Covenants.

(a) Confidentiality.

(i) Proprietary Information. Employee understands and acknowledges that, during
the course of his employment with the Company, Employee shall create and has
created, as well as shall be granted and has been granted access to, certain
valuable information relating to the business of the Company that provides the
Company with a competitive advantage (or that which could be used to the
disadvantage of the Company by a Competitive Business, as defined herein), which
is not generally known by, nor easily learned or determined by, persons outside
the Company (collectively referred to herein as “Proprietary Information”)
including, but not limited to: Developments (as defined herein), the Company’s
products, applications, methods, trade secrets and other intellectual property,
the research, development, procedures, manuals, confidential reports, technical
information, financial information, business plans, prospects of opportunities,
purchasing, operating and other cost data, employee information (including, but
not limited to, personnel, payroll, compensation and benefit data and plans),
including all such information recorded in manuals, memoranda, projections,
reports, minutes, plans, drawings, sketches, designs, formula books, data,
specifications, software programs and records, whether or not legended or
otherwise identified by the Company as Proprietary Information, as well as such
information that is the subject of meetings and discussions and not recorded.
Proprietary Information shall not include such information that Employee can
demonstrate is generally available to the public (other than as a result of a
disclosure by Employee).

(ii) Duty of Confidentiality. Employee agrees at all times, both during and
after Employee’s employment with the Company, (i) to hold all Proprietary
Information in a confidential manner for the benefit of the Company, to
reasonably safeguard all such Proprietary Information; and (ii) to adhere to any
non-disclosure, confidentiality or other similar agreements to which Employee or
the Company is or becomes a party or subject thereto. Employee also agrees that
he shall not, directly or indirectly, disclose any such Proprietary Information
to, or use such Proprietary Information for the benefit of, any third person or
entity outside the Company, except to persons identified in writing by the
Company. Employee further agrees that, in addition to enforcing this
restriction, the Company may have other rights and remedies under the common law
or applicable statutory laws relating to the protection of trade secrets.

(iii) Investors, Other Third-Parties, and Goodwill. Employee acknowledges that
all Company Investors, together with all distributors, representatives, agents,
licensees and third-parties (“Other Third Parties”) that the Employee interacts
and works with while employed by Company, are doing business with the Company
and not with the Employee, personally, and that in the course of dealing with
such Investors and Other Third Parties, the Company has established goodwill
with respect to each such Investor and Other Third Party that is created and
maintained at the Company’s expense (“Third-Party Goodwill”). Employee also
acknowledges that, by virtue of his employment with the Company, he has gained
or will gain knowledge of the business needs of, and other information
concerning, the Investors and Other Third Parties, and that Employee will
inevitably have to draw on such information if Employee solicits or provides
services to any Investor or Other Third Parties on his own behalf or on behalf
of a Competitive Business. For purposes of this Agreement, “Competitive
Business” shall mean any enterprise engaged in any business that is
substantially similar to that which the Company is engaged, or plans to be
engaged, so long as Employee is directly involved in such business or planned
business on behalf of the Company.

(iv)   Nondisparagement. The Employee agrees that at no time during his
employment by the Company or thereafter, shall he make, or cause or assist any
other person to make, any statement or other communication to any third party
which impugns or attacks, or is otherwise critical of, the reputation, business
or character of the Company or any of its respective directors, officers or
employees.

(b) Restrictions on Solicitation. Employee shall not, directly or indirectly,
without the prior written consent and approval of the Company, (i) interfere
with or attempt to interfere with the relationship between any person who is, or
was during the then most recent three (3) month period, an employee, agent,
representative or independent contractor of the Company, or solicit, induce or
attempt to solicit or induce any of them to leave the employ or service of the
Company or to violate the terms of their respective contracts, agreements or any
employment arrangements with the Company; or (ii) induce or attempt to induce
any customer, client, supplier, distributor, licensee or other business relation
of the Company to cease doing business with the Company, or in any way interfere
with the contract or relationship between the Company and any customer, client,
supplier, distributor, licensee or other business relation of the Company. As
used herein, the term “indirectly” shall include, without limitation, Employee’s
permitting the use of Employee’s name by any Competitive Business to induce or
interfere with any employee or business relationship of the Company.

(c) Restrictions on Employee’s Competitive Employment. In order to protect the
Company’s Proprietary Information and Third-Party Goodwill, Employee
acknowledges and agrees that in the event this Agreement is terminated for any
reason, then, from the date of such termination, or from the last date upon
which severance is paid to Employee, whichever is later, and for a period of one
(1) year thereafter, the Employee shall not, without the Company’s express
written consent, directly or indirectly, own, control, manage, operate,
participate in, be employed by, permit the use of his name with, or act for or
on behalf of, any Competitive Business which competes directly with the Company
and its products. The Employee agrees that the restriction on competitive
employment contemplated herein is necessary and reasonable in order to protect
the Company in the conduct of its business.

(d) Assignment of Developments.

(i) Employee acknowledges and agrees that all developments, including, without
limitation, the creation of new products, devices, inventions, discoveries,
concepts, ideas, improvements, patents, trademarks, trade names, trade dress,
service marks, copyrights, domain names, trade secrets, designs, works, reports,
computer software or systems, flow charts, diagrams, procedures, data,
documentation, and writings and applications thereof, including all results and
proceeds of the foregoing, relating to the Business or future business of the
Company that Employee, alone or jointly with others, has discovered, suggested,
conceived, created, made, developed, reduced to practice, or acquired during
Employee’s employment with or as a result of Employee’s employment with the
Company (collectively, “Developments”) are being prepared by Employee as an
employee of the Company within the scope of Employee’s employment and shall be
considered as “works made for hire” and shall remain the sole and exclusive
property of the Company, free of any reserved or other rights of any kind on
Employee’s part. If and to the extent the fact that the Developments are works
made for hire is not effective to place ownership of the Developments and all
rights therein to the Company, then Employee hereby solely, exclusively and
irrevocably assigns and transfers to the Company any and all of his right, title
and interest in and to the Developments. Employee agrees to disclose to the
Company promptly and fully all future Developments and, at any time upon request
and at the expense of the Company, to execute, acknowledge and deliver to the
Company all instruments that the Company shall prepare and to take any and all
other actions that are necessary or desirable, in the reasonable opinion of the
Company, to evidence or effectuate all or any of the Company’s rights hereunder,
including executing and delivering patent, trademark or copyright applications
and instruments of assignment to the Company and enabling the Company to file
instruments of assignment for, to file and prosecute applications for, and to
acquire, maintain, and enforce, all patents, trademarks or copyrights covering
the Developments in all countries in which the same are deemed necessary by the
Company. All data, memoranda, notes, lists, drawings, records, files, investor
and client/customer lists, supplier lists, and other documentation (and all
copies thereof) made or compiled by Employee or made available to Employee
concerning the Developments or otherwise concerning the past, present, or
planned business of the Company are the property of the Company, and shall be
delivered to the Company immediately upon the termination of Employee’s
employment with the Company.

(ii) If any patent, trademark or copyright application is filed by Employee or
on Employee’s behalf during Employee’s employment with the Company or within one
(1) year after Employee’s leaving the Company’s employ, describing a Development
within the scope of Employee’s work for the Company or which otherwise relates
to a portion of the business of the Company, of which the Employee had knowledge
during Employee’s employment with the Company, it is to be conclusively presumed
that the Development was conceived by Employee during the period of such
employment.

(e) Remedies. Employee acknowledges that the Company has a compelling business
interest in preventing unfair competition stemming from the intentional or
inadvertent use or disclosure of the Company’s Proprietary Information. Employee
further acknowledges and agrees that damages for a breach or threatened breach
of any of the covenants set forth in this Section 5 will be difficult to
determine and will not afford a full and adequate remedy, and therefore agrees
that the Company, in addition to seeking actual damages in connection therewith
and the termination of the Company’s obligations in hereunder, may seek specific
enforcement of any such covenant in any court of competent jurisdiction,
including, without limitation, by the issuance of a temporary or permanent
injunction without the necessity of showing any actual damages or posting any
bond or furnishing any other security, and that the specific enforcement of the
provisions of this Agreement will not diminish Employee’s ability to earn a
livelihood or create or impose upon Employee any undue hardship. Employee also
agrees that any request for such relief by the Company shall be in addition to,
and without prejudice to, any claim for monetary damages that the Company may
elect to assert.

(f) Rights to Materials and Return of Materials. All papers, files, notes,
correspondence, lists, software, software code, memoranda, e-mails, price lists,
plans, sketches, documents, reports, records, data, research, proposals,
specifications, technical information, models, flow charts, schematics, tapes,
printouts, designs, graphics, drawings, photographs, abstracts, summaries,
charts, graphs, notebooks, investor lists, customer/client lists, information on
the use, development and integration of software, information relating to the
research, development, preparation, maintenance and sale of any Company created
products, including RF or Microwave products, and all other compilations of
information, regardless of how such information may be recorded and whether in
printed form or on a computer or magnetic disk or in any other medium (together
with all copies of such documents and things) relating to the Business of the
Company or containing Proprietary Information and/or Developments, which
Employee shall use or prepare or come in contact with in the course of, or as a
result of, Employee’s employment by the Company shall, as between the parties to
this Agreement, remain the sole property of the Company. Laptop computers, other
computers, software and related data, information and other property provided to
Employee by the Company or obtained by Employee, directly or indirectly, from
the Company, also shall remain the sole property of the Company. Upon the
termination of Employee’s employment or upon the prior demand of the Company,
Employee shall immediately return all such materials and things to the Company
and shall not retain any copies or remove or participate in removing any such
materials or things from the premises of the Company after termination or the
Company’s request for return.

6.   Notices. Any notice or communication given by either Party hereto to the
other shall be in writing and personally delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid, to the following
addresses:



If to the Company: Rancho Santa Fe Mining, Inc.   500 Rainbow Blvd   Suite 300  
Las Vegas, CA 89107   Attention: Michael Midlam, CEO   Facsimile: [858-717-8090]
    With a copy, that shall not   constitute notice, to: Lucosky Brookman LLP  
101 Wood Avenue South, 5th Floor   Woodbridge, New Jersey 08830   Facsimile:
(732) 396-4401     If to Employee: Jeffrey Hallman   16727 Open View Rd.  
Ramona, CA 92065



 

Any notice shall be deemed given when actually delivered to such address, or two
(2) days after such notice has been mailed or sent by Federal Express, whichever
comes earliest. Any person entitled to receive notice may designate in writing,
by notice to the other, such other address to which notices to such person shall
thereafter be sent.

 

7.   Miscellaneous.

(a) Representations and Covenants. In order to induce the Company to enter into
this Agreement, the Employee makes the following representations and covenants
to the Company and acknowledges that Company is relying upon such
representations and covenants:

(i) No agreements or obligations exist to which the Employee is a party or
otherwise bound, in writing or otherwise, that in any way interfere with, impede
or preclude him from fulfilling any and all of the terms and conditions of this
Agreement.

(ii) Employee, during his employment, shall use his best efforts to disclose to
the Board, in writing, or by other effective method, any bona fide information
known by him, which he reasonably believes is not known to the Board, and which
he reasonably believes would have any material negative impact on the Company.

(b) Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter contained herein and supersedes the
effectiveness all other prior agreements and understandings between the Parties
or between Employee and the Company with respect to such subject matter.

(c) Amendment; Waiver. The Parties agree that this Agreement may not be amended,
supplemented, canceled or discharged, except by written instrument executed by
the Party against whom enforcement is sought. No failure to exercise, and no
delay in exercising, any right, power or privilege hereunder shall operate as a
waiver thereof. No waiver of any breach of any provision of this Agreement shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision.

(d) Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business. Employee’s rights or obligations under this
Agreement may not be assigned by Employee.

(e) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

(f) Governing Law; Jurisdiction; Interpretation. This Agreement shall be
construed in accordance with and governed for all purposes, by the laws and
public policy of the State of Nevada, except as it pertains to conflict of laws
principles. Jurisdiction and venue shall be conferred upon the state and federal
courts located in the State of Nevada.

(g) Further Assurances. Each of the Parties agree to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time, and from time to time, as the case may be, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions or intent
of this Agreement.

(h) Severability. The Parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of differing interpretations of law and changes in circumstances,
the Parties further agree that if any one or more of the provisions of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions of this
Agreement shall, to the extent permitted by law, remain in full force and effect
and shall in no way be affected, impaired or invalidated. Moreover, if any of
the provisions contained in this Agreement are determined by a court of
competent jurisdiction to be excessively broad as to duration, activity or
subject, it shall be construed, by limiting or reducing it to the extent legally
permitted, so as to be enforceable to the maximum extent compatible with then
applicable law.

(i) Withholding Taxes. All payments hereunder shall be subject to any and all
applicable federal, state, local and foreign withholding taxes.

(j) Compliance with Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Employee’s termination of employment with the
Company the Employee is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
shall defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Employee) until the date that is six (6) months following Employee’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Employee hereunder could cause the application of an accelerated
or additional tax under Section 409A of the Code, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A of the Code, or otherwise such payment or other
benefits shall be restructured, to the extent possible, in a manner, determined
by the Board, that does not cause such an accelerated or additional tax while,
to the extent possible, preserving the overall economic benefit to the Employee
of such payments or benefits. The Company shall consult with Employee in good
faith regarding the implementation of the provisions of this Section 7.10;
provided that neither the Company nor any of its officers, directors,
shareholders, employees, agents or representatives shall have any liability to
the Employee with respect thereto.

(k) Survival. Notwithstanding the termination of the Employee’s employment
hereunder, the terms, conditions and provisions contained herein shall survive
such termination.

(l) Counterparts. The Parties agree that this Agreement may be signed in two (2)
or more counterparts, each of which shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same instrument.

 

 

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed, or have caused to have
executed, this Agreement as of the day and year first above written.

 

[rsfmjhsig.jpg] 